—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Henry Bailey (plaintiff) was injured while working at a construction site when he was struck by a ladder that was blown over by a gust of wind. Because one end of the ladder had been at ground level and plaintiff was walking at ground level, the ladder did not constitute a falling object nor did plaintiff’s work involve an elevation-related risk encompassed by Labor Law § 240 (1) (see, Meló v Consolidated Edison Co., 92 NY2d 909; Misseritti v Mark TV Constr. Co., 86 NY2d 487, 491, rearg denied 87 NY2d 969; Corsaro v Mt. Calvary Cemetery, 214 AD2d 950). Thus, we modify the order by denying plaintiffs’ motion for partial summary judgment on the Labor Law § 240 (1) claim and by granting the cross motion of defendant Buffalo Hotel Supply Co., Inc. for summary judgment dismissing that claim against it. (Appeals from Order of Supreme Court, Erie County, Gorski, J. — Summary Judgment.) Present — Pine, J. P., Hayes, Callahan, Balio and Boehm, JJ.